           Case 1:14-cr-00731-LTS Document 149 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

                                                                      No. 14-CR-00731-LTS
        -v-                                                           No. 17-CV-10087-LTS

IVAN COLLADO,

                 Petitioner-Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed the affirmation of Edward V. Sapone, Esq.,

dated January 5, 2021 (Docket Entry No. 148), submitted in response to the Court’s Order dated

December 7, 2020 (Docket Entry No. 145), which directed Mr. Sapone to give sworn testimony

in response to the allegations of ineffective assistance of counsel made by Petitioner-Defendant

Ivan Collado in his pending motion to vacate (Docket Entry No. 135).

                 It is hereby ordered that:

                 (1)      Mr. Collado shall file any supplemental motion papers by January 22,

                          2021 1;

                 (2)      The Government shall file any supplemental opposition papers by

                          February 5, 2021; and

                 (3)      Mr. Collado shall file any further reply by February 12, 2021.




1
        To the extent defense counsel requires additional time to secure an affidavit or other
        admissible evidence from Mr. Collado, counsel should file a letter requesting an
        extension of time, stating the Government’s position as to that request.


COLLADO - JAN 7 ORD DRCT SUBMS.DOCX                        VERSION JANUARY 7, 2021                 1
         Case 1:14-cr-00731-LTS Document 149 Filed 01/07/21 Page 2 of 2




               The Clerk of Court is respectfully directed to mail a copy of this Order, together

with a copy of the affirmation at Docket Entry No. 148, to Mr. Collado at the below address.

       SO ORDERED.


Dated: New York, New York
       January 7, 2021
                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge

Copy To Be Mailed To:

Mr. Ivan Collado
No. 71344-054
FCI Ray Brook
Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977




COLLADO - JAN 7 ORD DRCT SUBMS.DOCX              VERSION JANUARY 7, 2021                            2
